Harris, J.
Motion by certain defendants for an order opening the judgment heretofore entered in this action on the 24th day of May, 1934 (151 Misc. 350), for the purpose of amending and correcting the same by inserting in said judgment the following: The word “ record ” immediately preceding the word “ ownership ” in paragraph IV of the original judgment. That this judgment is without prejudice to the determination in any future litigation *881as to the character of the ownership of defendant association’s stock, the manner in which the same is held and the interest, if any, of any person therein.
The granting of such motion would affect the substantial rights of parties as established by such judgment. This court has no power at this stage of the litigation to grant an order affecting substantial rights. (Civ. Prac. Act, § 105; Herpe v. Herpe, 225 N. Y. 323; Goldstein v. Schick, 237 App. Div. 905.) The remedy, if any, is by appeal. The motion is denied.